Citation Nr: 0014986	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-019 88A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
September 3, 1997, Board decision, which denied an attempt to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
December 1959.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the veteran (hereinafter, 
"moving party") as to clear and unmistakable error in a 
September 3, 1997, Board decision.


FINDINGS OF FACT

1.  The September 3, 1997 Board decision found that the 
moving party had not submitted new and material evidence to 
reopen his claim for service connection for residuals of a 
head injury.

2.  The moving party has alleged that the claim should have 
been reopened as new and material evidence was submitted in 
support of the claim; and specifically, that a statement from 
Paul W. Brazis, M.D., dated October 1987 did, in fact, 
indicate that his current neurological and psychiatric 
disabilities are associated with a head injury incurred 
during active service.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the September 3, 1997, Board decision in failing to reopen 
a claim for entitlement to service connection for residuals 
of a head injury fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 3, 1997, the Board issued a decision that 
denied the moving party's attempt to reopen his claim of 
entitlement to service connection for residuals of a head 
injury.  In February 1998, the moving party filed a motion 
for reconsideration of the September 1997 Board decision 
which was subsequently denied in April 1998.  However, the 
moving party was also informed at that time that his 
correspondence would also be considered as a request for 
revision of the September 1997 Board decision on the grounds 
of CUE.  In March 1999, the Board notified the moving party 
that it would not consider his motion for reconsideration as 
a motion for CUE unless he affirmatively replied within 60 
days.  A response was received from the moving party in 
April 1999, electing to proceed with the CUE motion.  
Thereafter, the Board forwarded a copy of the moving party's 
CUE motion to his representative and provided an opportunity 
to file a response.  After review of the claims folder, the 
representative submitted a written brief, dated May 2000, in 
support of the moving party's motion for revision of the 
Board's decision of September 3, 1997.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's September 1997 decision contains CUE.  That 
determination found that the evidence submitted since the 
RO's March 1987 rating decision was not new and material, and 
the veteran's claim for service connection for residuals of a 
head injury was not reopened and remained denied.  

The moving party argues essentially that the additional 
evidence submitted since the March 1987 rating decision, and 
specifically that an October 1987 medical opinion of Paul W. 
Brazis, M. D., established that his current neurological and 
psychiatric disabilities were residuals of an inservice head 
injury.  Such an allegation does not constitute a valid claim 
of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the moving party has raised a generic 
allegation of error concerning the September 1997 Board 
decision, but not necessarily the discrete issue of CUE.  The 
moving party has alleged that the September 1997 decision was 
the product of error essentially because the decision failed 
to conclude that the evidence submitted since March 1987, 
demonstrated a relationship between the veteran's current 
neurological and psychiatric disabilities and his prior 
active service.  This argument represents a clear-cut example 
of disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE. See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
September 3, 1997, decision by the Board.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.



ORDER

The motion for revision of the September 3, 1997, Board 
decision on the grounds of CUE is denied.



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals


 



